internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom corp br4 plr-108498-99 date date distributing controlled sub a1 sub a2 sub a3 sub a4 sub a5 sub a6 sub a7 sub a8 sub a9 sub a10 sub a11 sub a12 sub a13 sub a14 sub a15 sub a16 sub a17 sub a18 sub a19 sub a20 sub a21 sub a22 sub a23 sub a24 sub a25 sub a26 sub a27 sub a28 sub a29 sub a30 sub a31 sub a32 sub a33 sub a34 sub a35 sub a36 sub a37 sub a38 sub a39 sub a40 sub a41 sub a42 sub a43 sub b1 sub b2 sub b3 sub b4 sub b5 sub b6 sub b7 sub c1 sub d1 consultant business x business y note z country country country country country country country country country country country country a b c d e f g h i j k l m n date date dear this responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction and its effects on prior rulings issued by this office in letters dated october december and date and date collectively the prior rulings the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded distributing is the holding_company parent of an extensive corporate group whose includible affiliates join in filing a consolidated federal_income_tax return the distributing group distributing has outstanding several series of debentures with an aggregate principal_amount of a dollars debentures varying interest rates and remaining terms ranging from 5½ years to years the distributing debentures distributing engages in business x and business y through its subsidiaries distributing wholly owns controlled subs a1 through a4 subs a6 through a8 sub a11 subs a14 through a16 subs a18 through a24 sub a26 sub a27 and subs a30 through a43 distributing also owns b percent of sub a5 c percent of sub a9 d percent of sub a10 e percent of sub a12 c percent of sub a13 c percent of sub a17 f percent of sub a25 g percent of the common and h percent of the junior preferred_stock of sub a28 and i percent of sub a29 sub a1 owns the remaining j percent of the common and k percent of the junior preferred_stock of sub a28 while a second class of preferred_stock of sub a28 is owned l percent by third party investors sub a24 wholly owns sub b3 and sub a29 wholly owns sub b6 and sub b7 sub a recently elected to treat sub b6 and sub b7 as branches under sec_301_7701-3 of the income_tax regulations effective date the election sub a28 wholly owns sub b2 and sub b5 and sub b5 wholly owns sub c1 sub c1 wholly owns sub d1 sub a30 wholly owns sub b4 and controlled wholly owns sub b1 nonvoting preferred_stock in sub a1 held by controlled was repurchased by sub a1 on date using funds advanced by distributing the stock repurchase the funds were then returned to distributing and used to pay creditors sub a1 sub a29 subs a31 through a38 sub b6 sub b7 and sub c1 each conducts business x controlled subs a2 through a18 sub a24 sub a25 sub b1 sub b2 and sub d1 each conducts business y sub a4 subs a19 through a23 sub a26 sub a27 subs a39 through a43 and sub b4 provide administrative and financial services to the distributing group sub b3 will provide administrative and financial services for entities in the controlled_group following the proposed transaction described below all of the above corporations are domestic except for sub a5 and sub a9 country sub a6 country sub a7 country sub a8 and sub a21 country sub a10 country sub a12 country sub a13 and sub a25 country sub a17 sub a29 sub b6 and sub b7 country sub a24 sub a30 sub a39 sub a40 sub a41 sub b3 and sub b4 country sub b2 country sub c1 and sub d1 country and sub a36 country financial information has been received which indicates that the businesses conducted by distributing through sub a1 and sub a29 and controlled after the liquidation in step iv below each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years consultant has recommended to distributing’s management that business x implement substantial equity-based compensation programs including an employee_stock_ownership_plan esop that reflects the performance of business x only as compared with the operations of the entire distributing group because distributing’s stock is publicly traded however business x may not form such an esop while it remains associated with business y see sec_409 and sec_4975 of the internal_revenue_code accordingly distributing proposes to separate business x from business y the separation proposed transaction to accomplish the separation the following transaction has been proposed i distributing will purchase the stock of sub b2 from sub a28 for fair_market_value in cash ii distributing will purchase the stock of sub d1 from sub c1 for fair_market_value in cash iii distributing will contribute note z to sub a26 iv sub b1 will merge into controlled the liquidation v distributing will transfer the stock of sub a2 though sub a26 sub b2 and sub d1 to controlled in exchange for a deemed issuance of additional controlled stock and an actual issuance of controlled securities having maturities of five years or more and an aggregate principal_amount equal to that of the distributing debentures the controlled debentures vi intercompany obligations other than trade accounts existing between the domestic members of the distributing group will be settled in the following manner entities remaining affiliated after the proposed transaction is completed are referred to as members of the same group first each member of one group holding a net intercompany obligation receivable or note due from a member of the other group excluding trade accounts_receivable will transfer the net intercompany obligation to its parent in exchange for an intercompany advance receivable from the parent in an amount equal to the aggregate amount of the net intercompany obligations transferred second each group’s parent will assume the net intercompany obligation of each member of its group having a net intercompany obligation to a member of the other group excluding trade accounts_payable in exchange for the issuance by each such group member of an intercompany advance payable to the parent in an amount equal to the aggregate amount of the net intercompany obligations assumed after the second step distributing will have a single net intercompany obligation from controlled and all other intercompany obligations other than trade accounts will be exclusively between entities that are members of the same group vii the intercompany obligations other than trade accounts of the foreign entities in the distributing group will be settled in the same manner as the settlement of domestic intercompany obligations in step vi except that the intercompany obligations due to or from entities owned by controlled following the proposed transaction will be centralized through sub b3 and the intercompany obligations due to or from entities owned by distributing following the proposed transaction will be centralized through sub b4 viii distributing will contribute to controlled the net intercompany obligation due from controlled after step vi above together with step v the contribution ix distributing and controlled will enter into a debt allocation agreement under which controlled will borrow money under credit facilities use part of the borrowed funds for working_capital and transfer any excess to distributing distributing will use all of the funds received from controlled to retire existing debt and defray expenses related to the proposed transaction distributing will redeem prepay or defease certain indebtedness including accrued and accreted interest and fees and expenses of distributing and certain of the subsidiaries that will remain affiliated with distributing following the proposed transaction distributing will effect the redemptions prepayments or defeasances using funds received from borrowings under a distributing credit facility to be arranged in connection with the proposed transaction x distributing will contribute to sub a1 all assets still held after the completion of steps i through ix other than the stock of controlled and sub a29 the sub a1 transfer xi controlled will recapitalize by increasing the number of its outstanding common shares to the number of shares that will be distributed in step xii below the recapitalization xii distributing will a make a pro_rata distribution of its controlled stock to the distributing common stockholders and b distribute the controlled debentures received in step v above to holders of distributing debentures who tender for controlled debentures pursuant to an exchange_offer the exchange_offer collectively the distribution to each share of controlled stock will be attached a stock purchase right that will entitle its holder to purchase controlled stock on the occurrence of certain triggering events the rights no fractional shares will be issued xiii distributing will establish solely for the benefit of distributing employees an esop intended to satisfy the requirements of sec_401 and sec_4975 the distributing esop based on historical levels of business x employee voluntary contributions to the existing distributing thrift plans and projected employment levels the distributing esop is expected to receive distributing stock as a result of annual matching employer contributions during the five years following the distribution date having a value representing approximately m percent of the estimated value of the outstanding_stock of distributing on the distribution date distributing has no plan or intention to terminate or cease making contributions to the distributing esop the parties will also enter into agreements covering benefits tax sharing and transition services in connection with the proposed transaction liquidation representations the taxpayer has made the following representations regarding the liquidation described above in step iv a controlled on the date of adoption of the plan to completely liquidate sub b1 the plan and the plan adoption and at all times until the final liquidating distributing is completed will be the owner of at least percent of the total combined voting power of all classes of stock of sub b1 entitled to vote and the owner of at least percent of the total value of all classes of stock of sub b1 excluding nonvoting_stock that is limited and preferred as to dividends and otherwise meets the requirements of sec_1504 b no shares of sub b1 stock will have been redeemed during the three years preceding the plan adoption c all distributions from sub b1 to controlled under the plan will be made within a single taxable_year of sub b1 d as soon as the first liquidating distributing is made sub b1 will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to controlled e sub b1 will retain no assets following the final liquidating_distribution f other than the acquisition of n sub b1 will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before the plan adoption date g no assets of sub b1 have been or will be disposed of by either sub b1 or controlled except for dispositions in the ordinary course of business and dispositions occurring more than three years before the plan adoption h the liquidation of sub b1 will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub b1 if persons holding directly or indirectly more than percent in value of sub b1 stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 i before the plan adoption no assets of sub b1 will have been distributed in_kind transferred or sold to controlled except for i transactions occurring in the normal course of business and ii transactions occurring more than three years before the plan adoption j sub b1 will report all earned_income represented by assets that will be distributed to controlled such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k the fair_market_value of the assets of sub b1 will exceed its liabilities both at the plan adoption date and immediately before the time the first liquidating_distribution is made l except for intercompany obligations arising in the ordinary course of business there is no intercorporate debt existing between controlled and sub b1 and none has been canceled forgiven or discounted except for transactions that occurred more than three years before the plan adoption date m controlled is not an organization exempt from federal_income_tax under sec_501 or any other provision n all transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the liquidation have been fully disclosed sub a1 transfer representations the taxpayer has made the following representations regarding the sub a1 transfer described above in step x o no stock_or_securities will be issued for services rendered to or for the benefit of sub a1 in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of sub a1 that is not evidenced by a security or for interest on indebtedness of sub a1 that accrued on or after the beginning of the holding_period of distributing for the debt p no patents patent applications copyrights franchises trade names trademarks or knowhow are being transferred q none of the stock to be transferred is sec_306 stock under sec_306 r no part of the transfer is the result of the solicitation by a promoter broker or investment house s distributing will not retain any rights in the property transferred to sub a1 t the value of the stock received in exchange for accounts_receivable if any will equal the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the reserve for bad_debts u no debt is being assumed with respect to the stock being transferred and the stock is not subject_to any debt v the total adjusted_basis and fair_market_value of the assets to be transferred by distributing to sub a1 will in each instance equal or exceed the liabilities assumed as determined under sec_357 by sub a1 w the liabilities of distributing to be assumed as determined under sec_357 by sub a1 were incurred in the ordinary course of business and are associated with the assets being transferred x except for intercompany obligations existing between distributing and sub a1 as a result of distributing’s centralized cash management system and trade payables and advances arising in the ordinary course of each distributing subsidiary’s business there is no existing indebtedness between distributing and sub a1 and there will be no indebtedness created in favor of distributing as a result of the proposed transaction y the transfers and exchanges will occur under a plan agreed upon before the proposed transaction in which the rights of the parties are defined z all transfers and exchanges will occur on approximately the same date aa there is no plan or intention on the part of sub a1 to redeem or otherwise reacquire any stock or indebtedness issued in the proposed transaction bb taking into account i any issuance of additional shares of sub a1 stock ii any issuance of stock for services iii the exercise of sub a1 stock_rights warrants or subscriptions iv a public offering of sub a1 stock and v the sale exchange transfer by gift or other_disposition of any stock of sub a1 to be received in the exchange distributing will be in control of sub a1 under sec_368 cc distributing will not receive stock securities or other_property in exchange for the property transferred to sub a1 because sub a1 is wholly owned by distributing no stock will be issued for services dd sub a1 will remain in existence and retain and use the property transferred to it in a trade_or_business ee there is no plan or intention by sub a1 to dispose_of the transferred property other than in the normal course of business operations ff each party will pay its own expenses_incurred in connection with the transfers and exchanges gg sub a1 will not be an investment_company under sec_351 and sec_1 c ii of the income_tax regulations hh distributing is not under the jurisdiction of a court in a title_11_or_similar_case under sec_368 and none of the stock_or_securities received in the exchange will be used to satisfy the indebtedness of distributing ii sub a1 will not be a personal_service_corporation under sec_269a contribution and distribution representations the taxpayer has made the following representations regarding the contribution described above in steps v and viii and the distribution described above in step xii jj none of the controlled stock distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing kk the five years of financial information submitted on behalf of sub a1 sub a29 and controlled after the liquidation in step iv represents the present operations of each corporation and with regard to each corporation there has been no substantial operational change since the date of the last submitted financial statements ll following the proposed transaction distributing through sub a1 and sub a29 and controlled will each continue the active_conduct of its business independently and with its separate employees mm the distribution is being carried out for the corporate business_purpose of establishing an esop for distributing’s business x employees the distribution is motivated in whole or substantial part by this and other corporate business purposes nn immediately after the proposed transaction at least percent of the fair_market_value of the gross assets of distributing will consist of stock and securities of sub a1 and sub a29 each of which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 oo immediately after the distribution the gross assets of the active trade_or_business carried on by each of sub a1 sub a29 and controlled after the liquidation in step iv will have a fair_market_value equal to at least five percent of the total fair_market_value of the corporation’s gross assets pp there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to the best of its knowledge is not aware of any plan or intention on the part of any remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the proposed transaction qq there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 rr there is no plan or intention to liquidate either distributing or controlled to merge distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of distributing or controlled after the proposed transaction except in the ordinary course of business ss the total adjusted_basis and fair_market_value of the assets being transferred by distributing to controlled each equals or exceeds the liabilities being assumed as determined under sec_357 by controlled tt the liabilities being assumed as determined under sec_357 in the proposed transaction were incurred in the ordinary course of business and are associated with the assets being transferred uu to the extent any transfer in the proposed transaction is an early disposition of property for which an investment_credit has been or will be claimed under sec_46 the income_tax_liability for the taxable_year in which the investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect the early disposition of the property vv except for trade payables and advances arising in the ordinary course of business and obligations for payments under certain agreements that will be effective for periods after the proposed transaction no intercorporate debt will exist between distributing and controlled at the time of or after the distribution any excepted indebtedness will not be stock_or_securities under sec_355 ww immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in controlled stock will be included in income immediately before the distribution to the extent required by applicable regulations see sec_1_1502-19 xx payments made in all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length yy no two parties to the proposed transaction are investment companies as defined in sec_368 and iv zz the proposed transaction is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or percent or more of the total value of all shares of all classes of distributing or controlled stock within the meaning of sec_355 aaa the distributing debentures and controlled debentures each will qualify as securities under sec_355 the controlled debentures will in each instance have the the same principal_amount maturity_date and fair_market_value as the distributing debentures for which they are exchanged bbb the rights cannot be separately traded and are not divisible from the controlled stock before the occurrence of certain triggering events the rights may not be exercised to obtain common_stock of controlled before the time a certificate is issued with respect to the rights and the redemption rights of controlled have expired such a certificate will be issued only upon the occurrence of a triggering event for example the acquisition of beneficial_ownership of percent or more of the outstanding common_stock of controlled by an acquiring person at the time of the distribution the likelihood that the rights would be exercised will be both remote and uncertain international representations the taxpayer has made the following representations regarding international aspects of the proposed transaction ccc there is no plan or intention to cause sub a29 to sell or otherwise dispose_of the stock which stock will be ignored for federal_income_tax purposes assuming the validity of the election or the assets except for the disposition of assets in the ordinary course of business of sub b6 or sub b7 ddd neither distributing nor controlled was a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five-year period ending on the date of the distribution and neither distributing nor controlled will be a united_states_real_property_holding_corporation immediately after the distribution eee all foreign_corporations included in this ruling_request are controlled_foreign_corporations cfcs under sec_957 fff no foreign_corporation included in this ruling_request is a foreign_investment_company under sec_1246 or a foreign_personal_holding_company under sec_552 liquidation rulings based solely on the information submitted and representations set forth above we rule as follows regarding the liquidation described in step iv the merger of sub b1 into controlled the liquidation will be treated for federal_income_tax purposes as a complete_liquidation under sec_332 sec_1_332-2 no gain_or_loss will be recognized by controlled as a result of the liquidation sec_332 no gain_or_loss will be recognized by sub b1 as a result of the liquidation sec_337 the basis of each asset received by controlled in the liquidation will equal the basis of that asset in the hands of sub b1 immediately before the liquidation sec_334 the holding_period of each asset received by controlled in the liquidation will include the period during which that asset was held by sub b1 sec_1223 controlled will succeed to and take into account the items of sub b1 described in sec_381 subject_to the conditions and limitations specified in sec_381 and c and the regulations thereunder sec_381 and sec_1_381_a_-1 sub a1 transfer rulings based solely on the information submitted and representations set forth above we rule as follows regarding the sub a1 transfer described above in step x no gain_or_loss will be recognized by distributing or sub a1 on the sub a1 transfer sec_351 and sec_1032 the basis of each asset received by sub a1 will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by sub a1 will include the period during which that asset was held by distributing sec_1223 the basis of the sub a1 stock constructively received by distributing will equal the basis of the property transferred to sub a1 sec_358 contribution and distribution rulings based solely on the information submitted and representations set forth above and provided that the requirements of the temporary and final regulations under sec_367 are satisfied including the notice provisions of sec_1_367_b_-1 and b -1 c through d we rule as follows regarding the contribution described above in steps v and viii and the distribution described above in step xii the contribution and the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each distributing asset received by controlled will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each distributing asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_367 sec_1_367_e_-1 and sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on their receipt of controlled stock in the distribution sec_355 the aggregate basis of the distributing common_stock and the controlled stock in the hands of each distributing shareholder will equal the aggregate basis of the distributing common_stock held by that shareholder immediately before the distribution allocated between the distributing common_stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder will include the holding_period of the distributing common_stock on which the distribution is made provided the distributing common_stock is held as a capital_asset on the date of the distribution sec_1223 and b with respect to the stock of the foreign subsidiaries owned by distributing pursuant to sec_1248 and transferred by distributing to controlled in step v the earnings_and_profits of such foreign_corporations to the extent attributable to the stock of such corporations under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of such corporations beginning after date during the period distributing held the stock of the corporations or was considered as holding it by reason of the application of sec_1223 while the corporations were cfcs shall be attributable to such stock held by controlled sec_1_1248-1 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-1 and sec_1_1502-33 provided that at the time of the distribution the rights remain contingent non-exercisable and subject_to redemption if issued the receipt of the rights by the distributing shareholders will not constitute the distribution or receipt of property an exchange of stock or property either taxable or non-taxable or any other event giving rise to the realization of gross_income by either distributing controlled or the shareholders of distributing rev_rul c b miscellaneous ruling based solely on the information submitted and representations set forth above we also rule as follows the proposed transaction and rulings contained in this letter will not adversely affect the prior rulings caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i the tax consequences of the stock repurchase ii the tax consequences and validity of the election including whether the election results in a liquidation of sub b6 and sub b7 and whether b -5 c applies iii whether gain will be recognized on the sale of sub b2 stock by sub a28 as described in step i and the extent to which sec_1248 would apply to such sale iv whether the sale of sub d1 stock by sub c1 as described in step ii is characterized under sec_304 or sec_1001 and whether gain from the sale of the sub d1 stock will result in foreign personal holding income under sec_954 v the tax treatment to holders of distributing debentures who tender for controlled debentures in the exchange_offer as described in step v vi whether the distributing debentures or controlled debentures qualify as securities under sec_355 vii the tax treatment of any benefits or payments made pursuant to the agreements covering benefits tax sharing and transition services including whether any payments that arise under these agreements but that relate to a period that ended on or before the date of the proposed transaction should be considered as distributions under sec_301 or sec_361 viii whether the recapitalization will qualify under sec_368 and ix whether the distributing esop will satisfy the requirements of sec_401 and sec_4975 no opinion is expressed whether any of the foreign_corporations described in this letter are passive foreign investment companies under sec_1297 and the regulations to be promulgated thereunder if it is determined that any of the foreign_corporations are passive foreign investment companies no opinion is expressed as to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code temporary or final regulations pertaining to one or more issues addressed in this ruling letter have yet to be adopted therefore this letter may be revoked or modified in whole or in part by the issuance of such temporary or final regulations or a notice with respect to their future issuance see section dollar_figure of revproc_99_1 1999_1_irb_6 which discusses the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling will not be revoked or modified retroactively except in rare or unusual circumstances procedural statements this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the proposed transaction should attach a copy of this letter to its his or her federal tax_return for the taxable_year in which the proposed transaction is completed under a power_of_attorney on file in this office a copy of this letter is being sent to each of your authorized representatives sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
